Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Tomoki Tanida (Reg. No. 60, 456) on 01/12/2022.

The application has been amended as follows: 
In claim 1, line 4, change “measured value” to --the measured acceleration--.
In claim 1, line 16, change “a standard deviation” to --a normalized standard deviation--.
In claim 1, line 20, change “a standard deviation” to --the normalized standard deviation--.
In claim 3
In claim 3, line 4, change “the standard deviation” to --a standard deviation--.
In claim 4, line 3, change “a standard deviation” to --a plurality of standard deviations--.
In claim 4, lines 5-7, change “in such a way that a maximum value of the standard deviation acquired in the normalization preparation step is a maximum value that can be taken as the index value” to --based on a maximum value of the plurality of standard deviations acquired in the normalization preparation step--.
In claim 5, line 3, change “smaller the standard deviation as the index value, larger the congestion degree” to --the smaller the normalized standard deviation as the index value, the larger the congestion degree--.
In claim 9, line 2, change “an acceleration information outputting step of measuring, by an acceleration sensor” to --an acceleration information outputting step of measuring for each of a plurality of portable terminal devices, by an acceleration sensor of the portable terminal device--.
In claim 9, line 3, change “a portable terminal device” to --the portable terminal device--.
In claim 9, line 4, change “measured value” to --the measured acceleration--.
In claim 9, lines 5-6, change “a congestion degree estimating step of estimating a congestion degree based on the acceleration information” to --a congestion degree estimating step of estimating a congestion degree 
In claim 9, lines 8-10, change “an average congestion degree for each reference range set in advance, based on the congestion degree estimated in the congestion degree estimating step for a plurality of portable terminal devices” to --an average congestion degree for each of a plurality of reference ranges set in advance, based on the congestion degrees estimated in the congestion degree estimating step for the plurality of portable terminal devices--.
In claim 9, line 12, change “each reference range” to --each of the plurality of reference ranges--.
In claim 9, line 14, change “each reference range” to --the reference range--.
In claim 9, line 15, change “the user” to --a user--.
In claim 12, line 14, change “associated to” to --associated with--.
In claim 13, line 6, change “measured value” to --the measured acceleration--.
In claim 13, line 16, change “a standard deviation” to --a normalized standard deviation--.
In claim 13, line 20, change “a standard deviation” to --the normalized standard deviation--.
In claim 15
In claim 15, line 4, change “the standard deviation” to --a standard deviation--.
In claim 16, line 4, change “a standard deviation” to --a plurality of standard deviations--.
In claim 16, lines 7-9, change “in such a way that a maximum value of the standard deviation acquired in the normalization preparation step is a maximum value that can be taken as the index value” to --based on a maximum value of the plurality of standard deviations acquired in the normalization preparation step--.
In claim 17, lines 3-4, change “smaller the standard deviation as the index value, larger the congestion degree” to --the smaller the normalized standard deviation as the index value, the larger the congestion degree--.
In claim 19, lines 6-7, change “each portable terminal device” to --each of the plurality of portable terminal devices--.
In claim 19, line 9, change “for each reference range set in advance, based on data about the congestion degree” to --for each of a plurality reference ranges set in advance, based on the data about the congestion degree--.
In claim 19, line 12, change “each reference range” to --each of the plurality of reference ranges--.
In claim 19
In claim 19, lines 15-16, change “by displaying the congestion information on a display” to --by sending the congestion information to a portable terminal device carried by the user--.
In claim 20, line 3, change “each portable terminal device” to --each of the plurality of portable terminal devices--.
In claim 20, line 5, change “a portable terminal device” to --the portable terminal device--.
In claim 20, line 6, change “measured value” to --the measured acceleration--.
In claim 20, line 15, change “each portable terminal device” to --each of the plurality of portable terminal devices--.
In claim 20, line 17, change “each reference range” to --each of a plurality of reference ranges--.
In claim 20, line 20, change “each reference range” to --each of the plurality of reference ranges--.
In claim 20, line 22, change “each reference range” to --the reference range--.
In claim 20, lines 23-24, change “notifies user of congestion information, by displaying the congestion information on a display means” to --notifies a user of congestion information, by sending the congestion information to a portable terminal device carried by the user--.

Reasons for Allowance
3.	Claims 1, 3-6, 9-13, and 15-20 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 3-6, the closest prior art of record fails to teach the features of claim 1: “wherein in the congestion degree calculating step, the congestion degree is calculated by subtracting the normalized standard deviation as the index value from 1,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
Note that Takaoka (US 20140012539 A1; cited in IDS) teaches determining a congestion degree based on a difference between a pitch of walking acquired oscillation detection data and a pitch during normal walking which is calculated based on the oscillation detection data of a past. 
Lv et al. (“Detecting Traffic Congestions Using Cell Phone Accelerometers” UBICOMP '14 ADJUNCT, SEPTEMBER 13 - 17, 2014, SEATTLE, WA, USA) teaches detecting traffic congestions by using cellphone accelerometers, involving classifying vehicular movement mode using a decision tree, and estimating traffic congestion degree based on a condition random field (CRF).
Pattara-atikom et al. (“Estimating Road Traffic Congestion from Cell Dwell Time using Neural Network” 2007 IEEE) teaches a method of estimating road traffic congestion based on cellphone dwell time to a base station using a neural network classifier.


Regarding claims 9-12, closest prior art of record fails to teach the features of claim 9: “an average congestion degree calculating step of calculating, by a CPU of a computer, an average congestion degree for each of a plurality reference ranges set in advance, based on the congestion degrees estimated in the congestion degree estimating step for the plurality of portable terminal devices; an estimated number-of-people calculating step of calculating, by the CPU of the computer, an estimated number of people for each of the plurality of reference ranges by multiplying the average congestion degree calculated in the average congestion degree calculating step by a maximum number of accommodated people determined in advance for the reference range,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Regarding claims 13 and 15-18, closest prior art of record fails to teach the features of claim 13: “wherein in the congestion degree calculating step, the congestion degree is calculated by subtracting the normalized standard deviation as the index value from 1,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Regarding claim 19, closest prior art of record fails to teach the features: “an average congestion degree calculating step of calculating an average congestion 

Regarding claim 20, closest prior art of record fails to teach the features: “an average congestion degree calculating means configured to calculate an average congestion degree for each of a plurality of reference ranges set in advance, based on the data about the congestion degree received by the data receiving means, and an estimated number-of-people calculating means configured to calculate an estimated number of people for each of the plurality reference ranges by multiplying the average congestion degree calculated by the average congestion degree calculating means by a maximum number of accommodated people determined in advance for the reference range,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wakamiya et al. (“Crowd-sourced Prediction of Pedestrian Congestion for Bike Navigation Systems” IWGS ’14 November 04-07 2014, Dallas/Fort Worth, TX, USA) teaches a system for predicting pedestrian congestion, based on social networking services, involving a server and a plurality of portable devices carried by users for reporting crowd flows in geo-tagged microblogs to the server; wherein the server predicts pedestrian congestion based on the microblogs.
Fabritiis et al. (“Traffic Estimation And Prediction Based On Real Time Floating Car Data” Proceedings of the 11th International IEEE Conference on Intelligent Transportation Systems Beijing, China, October 12-15, 2008) teaches a system for estimating road traffic, involving a technique based on the exchange of information between a fleet of floating cars traveling on a road network and a central data system 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857